Elliott, J. —
The appellant alleges in his complaint that by a contract in writing the appellees sold to him a large number of growing trees; that he cut down the trees and sawed them into logs and cordwood; that, after this was done by him, the appellees seized the logs and cordwood and converted them to their own use.
The appellant has not made good any point on the answers pleading a former recovery, for no specific defects are designated. We can not say that the answers are bad, for, while they are not well drawn, they are sufficient in substance to require us to uphold the judgment of the trial court. In discussing the sufficiency of the answers counsel refer us to exhibits filed with the reply, but we can not look beyond the allegations of the answers for the purpose of determining their sufficiency. If, however, it were true that we could look beyond the answers, to the reply, we could not regard the exhibits, for they are not parts o,f the pleading. It has been often decided that exhibits are only to be considered as a part of a pleading in cases where they are copies of the instrument upon which the pleading is founded.
It is specified in the assignment of errors that the court erred “ in rendering judgment for the defendants on the demurrer to the second paragraph of the reply.” Waiving a decision of the question whether this is a proper specification of error, we hold against the appellant, for the reason that there was no specific objection to the judgment, nor was there *139any exception. If the specification had been upon the ruling on the demurrer to the reply a very different question •would be presented.
Filed Sept. 24, 1891.
Judgment affirmed.